Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior Office Action mailed on March 22, 2022, is hereby WITHDRAWN, as the prior Action addressed an incorrect set of claims. This Office Action VACATES AND REPLACES the Action previously mailed on March 22. The time period for response to the Office Action is reset to be based upon the mailing date of this paper.

Election/Restrictions
	Applicant's response to the Restriction requirement, dated February 10, 2022, has been received. By way of this response, Applicant has amended claims 10 and 27-29, cancelled claim 14, and introduced new claim 42. Upon entry of this amendment, claims 1, 4, 6-13, 27-29, 31, 36-40, and 42 are pending in the application.
Applicant's election with traverse of Group I: claims 1, 4, 6-13, and 27-28 and the species of pregabalin as a specific species of CACNA2D1 ligand, with further treatment, and multiple sclerosis as a species of demyelinating disease in the reply filed on February 10, 2022 is acknowledged.  The traversal is on the ground(s) that both Groups I and IV share the common special technical feature of the novel method of identifying a sub-population of subjects for a specific treatment strategy that they could benefit more than other treatment options.  This is not found persuasive because claim 1, as currently amended, does not require a step of detecting autoantibodies; it only has a single step of administering a CACNA2D1 ligand. Conversely, claim 29 and its dependent claims require a detecting step for the purpose of selecting a subject for treatment. Therefore, there is no unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29, 31, 36-40, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and claims 4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 10, 2022.
Claims 1, 6-7, 9-13, and 27-28 are currently under examination before the Office, drawn to methods of treating a subject who has multiple sclerosis (inflammatory demyelination), and is further treated with one or more pain relievers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 27-28 do not place meaningful limitations upon independent claim 1, from which they depend. The dependent claims recite additional features of how the detection of antibodies to myelin basic protein-derived peptide (MBP84-104) is to be performed, but such a detection step is not required by claim 1. Claim 1, as written, does not require any active detection step.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant is invited to amend claims 27-28 to state that they further require a detection step to be performed in the method of claim 1 in order to address this issue.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-13, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (Brain Behav Immun. 2016 Aug;56:378-89, cited in IDS) as evidenced by Remacle (J Immunol Methods. 2018 April; 455: 80–87).  
Ko teaches that the sequence of MBP from position 84-104 is highly immunogenic, capable of causing experimental autoimmune encephalomyelitis (a model for MS) in animal models (page 379, left column, first paragraph). Ko further teaches that MBP84-104 is a potent activator of allodynia when injected into the sciatic nerve of rats (page 379, left column, first paragraph). 
Ko further teaches that gabapentin, a ligand of voltage-gated calcium channel alpha-2-delta-1, was able to reverse allodynia induced by intrasciatic administration of MBP84-104, but ketorolac (a COX inhibitor), lidocaine (a sodium channel blocker) or MK801 (an NMDA antagonist) were not (abstract and Figure 1).
Specifically, Ko states "[intrasciatic] MBP84-104 is sufficient to initiate a robust unilateral and selective mechanical, but not thermal/heat pain hypersensitivity in females, sustained for up to 30 days and resistant to conventional analgesic therapy, except for gabapentin." (page 381, left column, third paragraph).
While Ko does not teach that autoantibodies are present in subjects injected with MBP84-104, Remacle teaches that injury induced proteolytic release of MBP84-104 induces anti-MBP84-104 antibodies by day 7 (page 6, third paragraph). The subjects in Ko were injected with MBP84-104 (similar to injury induced release), and this would inherently also induce MBP84-104 antibodies by day 7, which is when the subjects were treated with gabapentin on day 7. The rodent subjects of Ko would therefore inherently possess autoantibodies against MBP84-104.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
With regards to claims 27-28, the claims do not require a detection step, and therefore, they are being interpreted as "product by process" limitations that define how the patient is identified, but are not limiting in terms of the actual detection process recited. Therefore, the method of Ko anticipates claims 27-28 since the treated subjects are identical, i.e. they have MBP84-104 antibodies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 9-13, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Belogurov (J Immunol. 2008 Jan 15;180(2):1258-67, cited in IDS) in view of Turcotte (Pain Med. 2015 Jan;16(1):149-59).
Belogurov teaches that detection of autoantibodies to MBP is useful for diagnostic and prognostic purposes in MS (page 1258, right column, first paragraph). Belogurov further teaches that these autoantibodies are directed to immunogenic epitopes of MBP when MBP is degraded by "antibody-enzymes" (page 1259). Belogurov further teaches that MS severity is directly linked to levels of autoantibodies to MBP fragments (Figure 2).
In particular, Belogurov identifies MBP fragments 81-103 and 91-114 as being especially immunogenic (Figure 3A and page 1264, left column, second paragraph). Belogurov further identifies the lysine residue at position 91 and the arginine residue at position 97 as being especially critical (Table I and page 1264, right column, first paragraph).
The prior art differs from the claimed invention in that Belogurov does not teach treatment with a CACNA2D1 ligand. 
Turcotte teaches that the CACNA2D1 ligand gabapentin is useful in the treatment of neuropathic pain in patients diagnosed with multiple sclerosis (page 150, right column, last paragraph through page 151, left column, first paragraph). 
Turcotte further teaches the use of the pain reliever nabilone in conjunction with gabapentin for the treatment of neuropathic pain in patients diagnosed with multiple sclerosis (Figure 3 and page 155, right column).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Belogurov and Turcotte to arrive at the claimed invention. Belogurov teaches that detection of autoantibodies to MBP is useful for diagnostic and prognostic purposes in MS. The specific epitopes identified by Belogurov have significant overlap with the 84-104 region of MBP, particularly with regards to the critical residues 91 and 97.  Antibodies to 81-103 as detected in Belogurov would also bind MBP 84-104, and therefore would be within the scope of the claimed method. Since Turcotte teaches that gabapentin and nabilone are useful in treating MS, the skilled artisan would, upon diagnosing a patient with MS based upon the autoantibodies taught by Belogurov, apply the treatment taught by Turcotte with a predictable chance of success, and each component of the combination performing their known, regular functions.
With regards to claims 27-28, the claims do not require a detection step, and therefore, they are being interpreted as "product by process" limitations that define how the patient is identified, but are not limiting in terms of the actual detection process recited. Therefore, the method of Belogurov and Turcotte anticipates claims 27-28 since the treated subjects are identical, i.e. they have MBP84-104 antibodies.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (Brain Behav Immun. 2016 Aug;56:378-89, cited in IDS) in view of Hurley (Anesthesiology. 2002 Nov;97(5):1263-73.).
The teachings of Ko have been described supra. However, Ko does not teach the additional administration of other pain relievers. 
Hurley teaches that gabapentin and pregabalin are anticonvulsants with antihyperalgesic effects in animal models of neuropathic and inflammatory nociception, and combination of gabapentin or pregabalin with naproxen were efficacious in treating pain (abstract and Figure 2).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Ko and Hurley to arrive at the claimed invention. As Ko teaches, MBP84-104 is a trigger for allodynia in patients with MS, which can be treated with gabapentin. Hurley teaches that both gabapentin and pregabalin are useful for the treatment of neuropathic pain, and have synergy with naproxen. The skilled artisan could have arrived at the claimed invention by simple substitution of one known treatment for neuropathic pain for another with no change in their respective function, and the combination would have yielded nothing more than predictable results.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moscarello (US20030092089A1) teaches the use of an enzyme-linked immunosorbent assay (ELISA) to detect levels of myelin basic protein (MBP) in serum in order to diagnose multiple sclerosis (MS) (para. 0031-43). Moscarello further teaches that earlier detection of MS by this method may enable quicker and more effective treatment (para. 0074 and 0078). Moscarello further teaches a kit for diagnosing MS or monitoring disease state in MS patients, which comprises at least one biomolecule or an immunologically detectable fragment thereof which is upregulated in MS patients and being immobilizable on a solid support, where the biomolecule or biomolecules has an affinity for at least one additional biomolecule whose presence is diagnostic of MS (para. 0082).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644